       Case 3:17-cv-01734-JPW Document 40-1 Filed 12/20/18 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    :
B.L., a minor, by her father,       :
LAWRENCE LEVY, and her mother,      :
BETTY LOU LEVY                      : Civil Action No. 3:17-cv-1734
                                    :
                        Plaintiffs, : (The Hon. A. Richard Caputo)
            v.                      :
                                    :
MAHANOY AREA SCHOOL DISTRICT, :
                                    :
                        Defendant.  :



               DECLARATION OF DAVID W. BROWN, ESQ.

      I, David W. Brown, Esq., being duly sworn, do hereby depose and say as

follows:

      1.     I am over the age of 18 years, and am under no mental or other

incapacity that would prohibit me from giving a sworn statement or understanding

the subject matter of my statement.

      2.     I am an attorney admitted to the bar of the Commonwealth of

Pennsylvania. In this litigation, I serve as co-counsel for the Defendant in this

matter and have been involved in all aspects of discovery in this matter.

      3.     This affidavit is being submitted in support of the Defendant’s Motion

for Summary Judgment (the “Motion”).          Accompanying this affidavit are 16

exhibits that are being submitted in support of the Motion.
        Case 3:17-cv-01734-JPW Document 40-1 Filed 12/20/18 Page 2 of 2




       4.     I hereby certify that each of the exhibits is a true and correct copy of a

document either produced by one of the parties in this litigation, used as an exhibit

at a deposition in this litigation, or created as a transcript of a deposition conducted

as part of this litigation.

       5.     I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct. Executed on December 20, 2018.




Date: December 20, 2018                               /s/ David W. Brown
                                                      David W. Brown, Esq.
